983 F.2d 1068
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Terry TANNER, Plaintiff-Appellant,v.John C. RUNDA, Chairman, Kentucky State Parole Board,Defendant-Appellee.
No. 92-5870.
United States Court of Appeals, Sixth Circuit.
Dec. 11, 1992.

Before MILBURN and BATCHELDER, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination of the record and appellant's brief, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).   The appellee has notified the court that he will not file a brief.


2
Terry Tanner appeals a district court order denying his motion for reconsideration of the court's previous dismissal of his 42 U.S.C. § 1983 prisoner civil rights case.   Tanner claimed that certain federal and state constitutional rights were violated as the defendant, who is Chairman of the Kentucky Parole Board, has allegedly been arbitrary and capricious in denying him release on parole.   He requested damages and injunctive relief.


3
Upon review of the magistrate judge's report and recommendation, the district court dismissed the case.   The court held that to the extent Tanner challenged the length of his confinement, his sole remedy is a petition for a writ of habeas corpus.   See Preiser v. Rodriguez, 411 U.S. 475, 490 (1973).   Additionally, the court decided that he was not denied any constitutional rights, as there is no constitutional or inherent right to parole,  see Greenholtz v. Inmates of Neb.  Penal and Corr.  Complex, 442 U.S. 1, 7 (1979), nor has Kentucky created such a liberty interest.   See Kentucky Dep't of Corr. v. Thompson, 490 U.S. 454, 464-65 (1989).   Tanner raises the same arguments on appeal.


4
Upon consideration, we affirm the district court's order for the reasons stated by the district court in its orders entered June 11, 1992, and May 12, 1992.   Rule 9(b)(3), Rules of the Sixth Circuit.